DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Torii (JP S62-264887-A) in view of Sato (JP H02-274482-A) and Kondo et al. (US 2017/0274537).
Regarding Claim 1, Torii discloses a robot (see [0001] of the translation) comprising: A first link member (10) and a second link member (28) that are coupled so as to be rotatable about a rotation axis (see Fig. 1, showing a bearing 30 that defines the rotation axis, and allows for relative rotation between the two links).
A reducer (see Fig. 1, showing two pulleys 22 and 26 of different sizes, and accordingly the two pulleys act as a reducer), that has an input shaft part (22) fixed to the first link member (see Fig. 1) and an output shaft part (26) fixed to the second link member (see Fig. 1). 
A motor (18) that generates a rotational driving force to be input to the reducer (see Fig. 1), having a motor shaft (18a).
An output-side encoder (40) that detects a relative rotation angle between the first link member and the second link member (see Fig. 1; see Lines 91-92 of the translation, disclosing that the output-side encoder detects the amount of rotation, and since the directly mounted to the second link, and is fixed to the first link through a fixing member, the output-side encoder measures the relative rotation angle between the two links).
A fixing member (32) that has one end and the other end (see Fig. 2, showing multiple ends, including axial ends and inner and outer circumferential ends), the one end being fixed to the input shaft part by being fixed to the first link member (see Fig. 1, showing the upper axial surface of the fixing member as the figure it oriented, bolted to the first link member), and the other end being disposed outside the first link member and the second link member (see Fig. 2, showing that the other axial end, as well as the inner and outer circumferential surfaces are outside of the two link members).
Wherein the output-side encoder comprises: A plate-like scale member (50) that has an angle-detection pattern (see Line 94 of the translation, disclosing the scale member as a “slit plate” and accordingly would have a pattern due to the slits). A sensor (48b) that detects the angle-detection pattern (see Lines 91-92 of the translation). 

Torii does not disclose the use of an input-side encoder for detecting a rotation angle of a rotation shaft of the motor, nor that the sensor is attached such that it opposes the scale member in a direction perpendicular to the rotation axis. However, Sato, which is directed to a similar joint in a robot (see Figs. 1 and 2) teaches providing an input-side encoder (22d) that detects a rotation angle of a rotation shaft of the motor (22a).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the motor with an input-die encoder would provide numerous benefits, including more precise motor control, since the exact rotational position of the motor shaft can be determined, and further would allow for a comparison between the input and output encoders to check for problem in the joint.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Torii with the input-side encoder taught in Sato to improve control of the motor by knowing the precise position of the motor shaft.
Kondo, which is similarly directed to joints in a robot using encoders (see Title; see also Fig. 8), teaches a first link (110) and a second link (121C) rotatable relative to one another (see Fig. 8). With a fixing member attached to the first link (see Fig. 8, showing the fixing member as the radially inward axially ending wall). With one end of the fixing member fixed to an input shaft part (see [0045] disclosing a reducer 112 having an input shaft part) by being fixed to the first link member (see Fig. 8, showing that the reducer is coupled to motor 111 which is coupled to a support member 114, which is coupled to the first link member). With a sensor (3C) attached on the other end (see Fig. 8, showing the other end as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot suggested by the Combination with sensor located on the other end of the fixing surface to face the scale member in direction perpendicular to the rotation axis as taught in Kondo to allow for a reducing in the axial length of the overall joint by relocating the sensor, and further to simply replace one acceptable sensor and scale configuration with another to yield predictable results (see MPEP 2143), and to allow for the scale to be made closer to the rotation axis, allowing off miniaturization of the system and a lighter weight system (see Kondo [0026]).
In the resulting Combination the Examiner notes that the sensor would have to be located on the other surface, which is the inner circumferential surface of the fixing member where the main body 42 of the encoder attaches to the fixing member, for the sensor and scale encoder to work properly.
Regarding Claim 5, Torii further discloses the robot according to claim 1, wherein a cylindrical protrusion is formed on the surface of the second link member (see Fig. 2, showing that the second link member is cylindrically shaped, and has a stepped surface that extend radially outward from the rest of the second link member), a central axis of the protrusion comprising the rotation axis (see Fig. 1).
The scale member is formed in a cylindrical shape having a central hole and is attached on the surface of the second link member by the central hole being fitted to the protrusion (see Fig. 1, showing that the scale member is cylindrical with the central hole abutting the protrusion in an axial direction).
Regarding Claim 6, Torii further discloses the robot according to claim 1, wherein a cylindrical recess (see Fig. 1, showing that the second link member is cylindrical in shape, and a portion of the second link member has a smaller diameter than the rest near where the scale member is attached, and accordingly is a cylindrical recess) is formed on the surface of the second link member (see Fig. 1), a central axis of the recess comprising the rotation axis (see Fig. 1); the scale member has a protrusion .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
Page 5 Lines 24-27: Applicant argues that the newly amended claim language distinguishes Applicant’s claimed invention from the prior art of record, and in particular that Torii and Sato do not disclose that the output-side encoder is disposed outside the first link member and the second link member.  This is not persuasive. As shown in Fig. 1, the scale member of the encoder is attached to an outer circumferential surface of portion 28 of the second link member, and is therefore outside of the second link member. With regards to the first link member 10, the encoder can be considered to be “outside” of the first link member under two separate interpretations. Under a first interpretation, the “outside” would preclude the encoder from being embedded inside of the actual material forming the housing (i.e. the belt 24 while surrounded by the first link member would not be considered “inside” the first link member). Under a second interpretation, “inside” would be considered to include the empty interior space that the first link member creates (i.e. the belt is located within the empty space that the first link member creates, and is therefore “inside” the first link member. However, even under the second interpretation at least of portion of the encoder is located in an area that is not surrounded by the first link member. In particular, the scale portion is located in an axial direction of element 28 below the opening in the first link member, and accordingly is “outside” the first link member.
Page 6 Line 27 – Page 7 Line 6: Applicant argues that the newly amended claim language, referring in particular to the “fixing member” and orientation of the sensor relative to the scale are not suggested by the Combination of Torii and Sato. This is not persuasive. As set forth above in the rejection of Claim 1, and further explained here, Torii discloses a fixing member (32) having two ends 
With regard to the sensor and scale being opposite in a direction perpendicular to the rotation axis, this is taught in Kondo, that in optical encoder having a sensor (3) and a scale (2) can be oriented in a number of different ways. For example, in an axial manner (see Kondo Fig. 2), which is similar to the mounting method in Torii, but also that the in a radial manner (see Fig. 8). Such a modification for the scale to be made closer to the rotation axis, allowing off miniaturization of the system and a lighter weight system (see Kondo [0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658